Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3

This Amendment No. 3 dated as of July 23, 2015 (this “Amendment”), is among
BOJANGLES’ RESTAURANTS, INC., a Delaware corporation (the “Borrower”), BHI
INTERMEDIATE HOLDING CORP., a Delaware corporation (“BHI Intermediate”) (to be
merged with and into BOJANGLES’, INC., a Delaware corporation (“Holdings”) (as
successor in interest to BHI Intermediate) on the BHI Merger Effective Date (as
defined below)), BOJANGLES’ INTERNATIONAL, LLC, a Delaware limited liability
company, BJ GEORGIA, LLC, a Georgia limited liability company, BJ RESTAURANT
DEVELOPMENT, LLC, a North Carolina limited liability company, each lender party
hereto (collectively, the “Lenders” and individually, a “Lender”) and BANK OF
AMERICA, N.A., as administrative agent (the “Administrative Agent”) for the
Secured Parties (under and as defined in the Credit Agreement as defined below).

W I T N E S S E T H:

WHEREAS, reference is made to the Credit Agreement, dated as of October 9, 2012
(as amended, amended and restated, restated, extended, supplemented, modified
and otherwise in effect on the date hereof, the “Credit Agreement”); among,
inter alios, the Borrower, BHI Intermediate, each lender from time to time party
thereto and the Administrative Agent.

WHEREAS, Holdings and BHI Intermediate intend to effect a merger of BHI
Intermediate with and into Holdings, pursuant to which BHI Intermediate will
cease to exist and Borrower will become a wholly owned subsidiary of Holdings
(the “BHI Merger”) on the date of such merger (in no event shall such date be
later than December 23, 2015, the “BHI Merger Effective Date”);

WHEREAS, subject to the terms and conditions set forth in this Amendment, the
Administrative Agent and the Lenders (i) consent to the BHI Merger, (ii) agree
to add Holdings as a “Guarantor” and a “Loan Party” under, and as a party to,
the Credit Agreement and the other Loan Documents, and (iii) agree to amend
certain other provisions of the Credit Agreement as herein set forth; and

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the other Loan
Parties, the Administrative Agent and the Lenders hereby agree as follows:

§1. Defined Terms. Terms not otherwise defined herein which are defined in the
Credit Agreement shall have the same respective meanings herein as therein.

§2. Addition and Joinder of Holdings.

(a) The Borrower, the other Loan Parties, the Administrative Agent and the
Lenders agree that Holdings shall be deemed to be a “Guarantor” and a “Loan
Party” under the Credit Agreement and the other Loan Documents.



--------------------------------------------------------------------------------

(b) Upon the occurrence of the Amendment No. 3 Effective Date (as defined below)
and the BHI Merger Effective Date, Holdings agrees (i) that it shall be deemed
to be a party to the Credit Agreement as a “Guarantor” and a “Loan Party”
thereunder, (ii) that it shall be deemed to have made all of the representations
and warranties of a “Guarantor” and a “Loan Party” under the Credit Agreement
and to have agreed to be bound, jointly and severally with all other
“Guarantors” and “Loan Parties” by all of the conditions, obligations,
appointments, covenants, representations, warranties and other agreements of a
“Guarantor” and “Loan Party” under and as set forth in the Credit Agreement and
this Amendment, and (iii) to promptly execute all further documentation,
amendments, supplements, schedules, agreements and/or financing statements
reasonably required by the Administrative Agent consistent with and in
furtherance of the Credit Agreement, the other Loan Documents and this
Amendment. Without limiting the generality of the foregoing, Holdings hereby
unconditionally grants, assigns and pledges to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in all now existing or
hereafter acquired Collateral of Holdings to secure all now existing or
hereafter arising Obligations subject to and on the terms set forth in the
Security Agreement and agrees to be bound by all of the provisions of Article X
of the Credit Agreement as a “Guarantor”.

§3. Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 5 of this Amendment, the Credit Agreement is
hereby amended as follows:

(a) Amendment to Cover Page and Introductory Paragraph of the Credit Agreement.
On the BHI Merger Effective Date, the cover page and the introductory paragraph
of the Credit Agreement shall be amended by deleting the entity name “BHI
INTERMEDIATE HOLDING CORP.” and substituting the entity name “BOJANGLES’, INC.
(AS SUCCESSOR IN INTEREST TO BHI INTERMEDIATE HOLDING CORP.)” in lieu thereof.

(b) Amendment to Introductory Paragraph of the Credit Agreement. On the BHI
Merger Effective Date, the introductory paragraph of the Credit Agreement shall
be amended by deleting the parenthetical “(“Holdings”)” and substituting the
parenthetical “(“Holdings”, as further defined herein)” in lieu thereof.

(c) Amendment to Section 1.01 of the Credit Agreement (Definitions of “Amendment
No. 1”, “Amendment No. 2” and “Existing Credit Agreement”). On the BHI Merger
Effective Date, the definitions of “Amendment No. 1”, “Amendment No. 2” and
“Existing Credit Agreement” in Section 1.01 of the Credit Agreement shall be
amended by deleting the term “Holdings” and substituting the term “BHI
Intermediate (as predecessor in interest to Bojangles’, Inc.)” in lieu thereof;

(d) Amendment to Section 1.01 of the Credit Agreement (Definition of “Change of
Control”). Clause (d) of the definition of “Change of Control” is hereby amended
in its entirety to read as follows:

“(d) upon and following an IPO, during any period of twelve (12) consecutive
months, individuals who at the beginning of such period

 

2



--------------------------------------------------------------------------------

constituted the Board of Directors of Holdings (together with any new directors
whose election to such Board of Directors or whose nomination for election was
approved by a vote of a majority of the members of the Board of Directors of
Holdings, which members comprising such majority are then still in office and
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved, or such director received
the vote of a Permitted Holder) cease for any reason to constitute a majority of
the Board of Directors of Holdings.”

(e) Amendment to Section 1.01 of the Credit Agreement (Definition of
“Consolidated EBITDA”). The definition of “Consolidated EBITDA” in Section 1.01
of the Credit Agreement is hereby amended by (i) in clause (q) thereof, deleting
the amount “$4,000,000” and substituting the amount “$6,500,000” in lieu
thereof, (ii) deleting “and” from the end of clause (u) thereof, (iii) adding
“and” to the end of clause (v) thereof, and (iv) inserting the following new
clause (w) in the appropriate alphabetical order as follows:

“(w) one-time costs incurred in connection with the negotiation, documentation
and closing of Amendment No. 3.”

(f) Amendment to Section 1.01 of the Credit Agreement (Definition of “Excess
Cash Flow”). Clause (b)(ix) of the definition of “Excess Cash Flow” in
Section 1.01 of the Credit Agreement is hereby amended by deleting “(i), (j),
(k), (n), (o), (p), (q), (r) and (u)” and substituting “(i), (j), (k), (n), (o),
(p), (q), (r), (u) and (w)” in lieu thereof.

(g) Amendment to Section 1.01 of the Credit Agreement (Definition of
“Holdings”). On the BHI Merger Effective Date, the definition of “Holdings” in
Section 1.01 of the Credit Agreement shall be amended to read in its entirety as
follows:

“ “Holdings” shall mean, prior to the consummation of the BHI Merger, BHI
Intermediate (as predecessor in interest to Bojangles’, Inc.), and on or after
the consummation of the BHI Merger, Bojangles’, Inc., a Delaware corporation.”

(h) Amendment to Section 1.01 of the Credit Agreement (Definition of IPO). The
definition of “IPO” in Section 1.01 of the Credit Agreement is hereby amended to
read in its entirety as follows:

“ “IPO” means an initial public offering and including any follow-on public
offering or secondary offering of the Equity Interests of the Borrower (or any
direct or indirect parent company thereof that Controls the Borrower) pursuant
to an effective registration statement under the Securities Act of 1933.”

(i) Amendment to Section 1.01 of the Credit Agreement (Definition of “Pledge
Agreements”). On the BHI Merger Effective Date, the definition of “Pledge
Agreements” in Section 1.01 of the Credit Agreement shall be amended by deleting
the term “Holdings” and substituting the term “BHI Intermediate (as predecessor
in interest to Bojangles,’ Inc.)” in lieu thereof;

 

3



--------------------------------------------------------------------------------

(j) Amendment to Section 1.01 of the Credit Agreement (Various Definitions). On
the BHI Merger Effective Date, each instance of Holdings contained in the
following definitions in Section 1.01 of the Credit Agreement shall be amended
by substituting in lieu the term “BHI Intermediate (as predecessor in interest
to Bojangles,’ Inc.)” in lieu thereof: “Bojangles Affiliate Royalty Agreements”,
“Consolidated Fixed Charge Coverage Ratio”, “Specified Amendment No. 1 Dividend”
and “Specified Amendment No. 2 Dividend”;

(k) Amendment to Section 1.01 of the Credit Agreement (Additional Defined Term).

(i) The following new defined terms are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical position:

“ “Amendment No. 3” means that certain Amendment No. 3 dated as of July 23,
2015, by and among the Borrower, BHI Intermediate (as predecessor in interest to
Bojangles,’ Inc.), Bojangles’, Inc., the other Loan Parties, the Lenders party
thereto and the Administrative Agent.”

“ “Amendment No. 3 Effective Date” means the first date that all the conditions
precedent set forth in Section 5 of Amendment No. 3 are satisfied.”

(ii) On the BHI Merger Effective Date, the following new defined terms shall be
added to Section 1.01 of the Credit Agreement in the appropriate alphabetical
position:

“ “BHI Intermediate” means BHI Intermediate Holding Corp., a Delaware
corporation.”

“ “BHI Merger” means the merger of BHI Intermediate with and into Bojangles’,
Inc., a Delaware corporation on or prior to the BHI Merger Effective Date,
pursuant to which BHI Intermediate will cease to exist and Borrower and certain
other Loan Parties will become wholly owned subsidiaries thereof.”

“ “BHI Merger Effective Date” has the meaning specified in Amendment No. 3.”

(l) Amendment to Section 5.13 of the Credit Agreement (Subsidiaries; Equity
Interests; Loan Parties). On the BHI Merger Effective Date, Section 5.13 of the
Credit Agreement shall be amended by (i) deleting the phrase “Part (d)” and
substituting the phrase “Part (c)” in lieu thereof and (ii) the third sentence
of such Section is hereby amended to read in its entirety as follows:

“All of the outstanding Equity Interests of Holdings have been validly issued,
are fully paid and non-assessable.”

 

4



--------------------------------------------------------------------------------

(m) Amendment to Section 6.21 of the Credit Agreement (Merger of BHI Exchange).
Section 6.21 of the Credit Agreement is hereby deleted in its entirety.

(n) Amendments to Section 7.02 of the Credit Agreement (Indebtedness).

(i) Section 7.02(a) of the Credit Agreement is hereby amended to read in its
entirety as follows:

“(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for speculative purposes and (ii) such
Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;”

(ii) Section 7.02(f) of the Credit Agreement is hereby amended by deleting the
number “$20,000,000” and substituting the number “$25,000,000” in lieu thereof.

(o) Amendment to Section 7.17 of the Credit Agreement (Holding Companies).
Section 7.17 of the Credit Agreement is hereby amended to read in its entirety
as follows:

“7.17 Holding Company. In the case of Holdings, engage in any business or
activity other than (i) the ownership of all outstanding Equity Interests in its
Subsidiaries, (ii) maintaining its corporate existence, (iii) participating in
tax, accounting and other administrative activities as the parent of the
consolidated group of companies, including the Loan Parties, (iv) the execution
and delivery of the Loan Documents to which it is a party and the performance of
its obligations thereunder, and (v) activities incidental to activities
described in clauses (i) through (iv) of this Section 7.17.”

§4. Amendments to Schedules to Credit Agreement. On the BHI Merger Effective
Date, Schedules 5.13 and 6.12 to the Credit Agreement shall be amended and
restated in their entirety with the respective Schedules attached hereto as
Exhibit A.

§5. Conditions to Amendment No. 3 Effective Date. The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent
or concurrent (the first date all such conditions are satisfied is herein
referred to as the “Amendment No. 3 Effective Date”):

 

5



--------------------------------------------------------------------------------

(a) this Amendment shall have been duly executed and delivered by the Loan
Parties and the Required Lenders to the Administrative Agent;

(b) the representations and warranties set forth in Section 7 hereof shall be
true and correct; and

(c) the Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent (or directly to such counsel if requested
by the Administrative Agent) required to be reimbursed or paid in accordance
with Section 11.04 of the Credit Agreement to the extent invoiced on or prior to
the Amendment No. 3 Effective Date.

§6. Conditions to BHI Merger Effective Date. On or prior to the BHI Merger
Effective Date, the following conditions precedent or concurrent shall be
satisfied:

(a) a written notice from the Borrower setting forth the date of the BHI Merger
shall have been received by the Administrative Agent on the date that is (i) the
Amendment No. 3 Effective Date if BHI Merger will be effective on the Amendment
No. 3 Effective Date, (ii) the BHI Merger Effective Date if the BHI Merger will
be effective on any date that is after the Amendment No. 3 Effective Date but on
or before ten (10) calendar days after the Amendment No. 3 Effective Date or
(iii) ten (10) calendar days prior to the BHI Merger Effective Date if the BHI
Merger will not be effective before ten (10) calendar days after the Amendment
No. 3 Effective Date;

(b) the Administrative Agent shall have received UCC-1 financing statements with
respect to Holdings for filing with the Secretary of State of the State of
Delaware in such form as is necessary to perfect the Administrative Agent’s
security interest in the Collateral;

(c) a Securities Pledge Agreement Supplement shall have been duly executed and
delivered by Holdings to the Administrative Agent;

(d) a Security Agreement Supplement shall have been duly executed and delivered
by Holdings to the Administrative Agent;

(e) the Administrative Agent shall have received certificates representing the
Pledged Equity referred to in the Pledge Agreement Supplement accompanied by
undated transfer powers executed in blank;

(f) [Intentionally Omitted];

(g) the Administrative Agent shall have received reasonably recent searches of
Holdings showing that no Liens have been filed and remain in effect against
Holdings other than Permitted Liens;

(h) the Administrative Agent shall have received a favorable opinion of Weil,
Gotshal, & Manges, LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent;

 

6



--------------------------------------------------------------------------------

(i) the Administrative Agent shall have received certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of Holdings as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with the Loan Documents to which
Holdings is a party or is to be a party and attaching copies of the Organization
Documents of Holdings certified as of a recent date, all in form and substance
reasonably satisfactory to the Administrative Agent; and

(j) the Administrative Agent shall have received a Certificate of Good Standing
for Holdings from the Secretary of State of the state of Delaware.

§7. Representations and Warranties. To induce the Administrative Agent and the
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders that:

(a) the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of the Loan Parties;
this Amendment has been duly executed and delivered by Loan Parties; and this
Amendment constitutes a valid and binding agreement of the Loan Parties,
enforceable against the Loan Parties in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles;

(b) immediately after giving effect to this Amendment and the consummation of
the transactions contemplated hereby, no Default or Event of Default is in
existence;

(c) the representations and warranties of the Loan Parties contained in the
Credit Agreement and the Loan Documents shall be true and correct as of the date
hereof, with the same effect as though made on such date, except to the extent
that such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
as of such earlier date; and

(d) except as expressly amended hereby, the Credit Agreement (as amended
hereby), the other Loan Documents and all documents, instruments and agreements
related thereto, are hereby ratified and confirmed in all respects and shall
continue in full force and effect. The Credit Agreement, together with this
Amendment, shall be read and construed as a single agreement. All references in
the Loan Documents to the Credit Agreement or any other Loan Document shall
hereafter refer to the Credit Agreement or any other Loan Document as amended
hereby.

§8. Certificate of Merger. On the date that is no later than two (2) Business
Days following the BHI Merger Effective Date, the Borrower shall deliver to the
Administrative Agent a certified copy of the certificate of merger filed with
the Delaware Secretary of State effecting the BHI Merger.

§9. Miscellaneous.

(a) Loan Documents. Except as expressly provided in this Amendment, all of the
terms and conditions of the Credit Agreement, the Collateral Documents and the
other Loan

 

7



--------------------------------------------------------------------------------

Documents remain in full force and effect and are hereby ratified. The Borrower
hereby reconfirms its obligations pursuant to the Credit Agreement to pay and
reimburse the Administrative Agent and the Secured Parties for all costs and
expenses (including without limitation, the fees and expenses of its counsel)
incurred in connection with the negotiation, preparation, execution and delivery
of this Amendment to the extent required by Section 11.04 of the Credit
Agreement. This Amendment shall constitute a Loan Document.

(b) Limitation of this Amendment. The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written. Except as expressly provided herein, this Amendment shall not be deemed
to (i) be a consent to any amendment, waiver or modification of any other term
or condition of the Credit Agreement or any other Loan Document, or (ii) operate
as a waiver or otherwise prejudice any right, power or remedy that the
Administrative Agent or Lenders may now have or may have in the future under or
in connection with the Credit Agreement or any other Loan Document, except as
specifically set forth herein. Upon the Amendment No. 3 Effective Date, each
reference in the Credit Agreement to “this Agreement”, “herein”, “hereof” and
words of like import and each reference in the Credit Agreement and the Loan
Documents to the Credit Agreement shall mean the Credit Agreement as amended
hereby. This Amendment shall be construed in connection with and as part of the
Credit Agreement.

(c) Captions. Section captions used in this Amendment are for convenience only,
and shall not affect the construction of this Amendment.

(d) Governing Law. This Amendment shall be a contract made under and governed by
the laws of the State of New York, without regard to conflict of laws principles
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law).
Whenever possible each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Amendment.

(e) Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment. Receipt by facsimile or electronic
transmission of any executed signature page to this Amendment shall constitute
effective delivery of such signature page.

(f) Successors and Assigns. This Amendment shall be binding upon and shall inure
to the sole benefit of the Loan Parties, Administrative Agent and Secured
Parties and their respective successors and assigns.

(g) References. Any reference to the Credit Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Amendment shall be deemed to include this
Amendment unless the context shall otherwise require.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent

By:

  /s/ Lawrence N. Gross  

Name: Lawrence N. Gross

 

Title: Senior Vice President

[Bojangles - Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:

  /s/ Lawrence N. Gross  

Name: Lawrence N. Gross

 

Title: Senior Vice President

[Bojangles - Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

CADENCE BANK, as a Lender

By:

  /s/ John M. Huss  

Name: John M. Huss

 

Title: Managing Director

[Bojangles - Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender

By:

  /s/ Jodie R. Ayres  

Name: Jodie R. Ayres

 

Title: Vice President

[Bojangles - Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender

By:

  /s/ Marianne T. Meil  

Name: Marianne T. Meil

 

Title: Senior Vice President

[Bojangles - Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

REGIONS BANK, N.A., as a Lender

By:

  /s/ Jake Nash  

Name: Jake Nash

 

Title: Managing Director

[Bojangles - Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender

By:

  /s/ Anthony Pistilli  

Name: Anthony Pistilli

 

Title: Authorized Signatory

[Bojangles - Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:

  /s/ Sally Hoffman  

Name: Sally Hoffman

 

Title: Managing Director

[Bojangles - Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

Accepted and Agreed:

 

BOJANGLES’ RESTAURANTS, INC.,

as Borrower

By:  

/s/ M. John Jordan

Name:   M. John Jordan Title:   Senior Vice President and Chief Financial
Officer

BHI INTERMEDIATE HOLDING CORP.,

as Holdings and a Guarantor

By:  

/s/ M. John Jordan

Name:   M. John Jordan Title:   Senior Vice President and Chief Financial
Officer BOJANGLES’ INTERNATIONAL, LLC, as a Guarantor By:  

/s/ M. John Jordan

Name:   M. John Jordan Title:   Senior Vice President and Chief Financial
Officer BJ GEORGIA, LLC, as a Guarantor BJ RESTAURANT DEVELOPMENT, LLC, as a
Guarantor By:  

/s/ M. John Jordan

Name:   M. John Jordan Title:   Manager

[Bojangles - Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

Acknowledged and agreed

solely for the purpose of Sections 2 and 6:

 

BOJANGLES’, INC. By:  

/s/ M. John Jordan

Name:  

M. John Jordan

Title:  

Senior Vice President,

Chief Financial Officer and Treasurer

[Bojangles - Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULES TO CREDIT AGREEMENT

Please see attached.



--------------------------------------------------------------------------------

SCHEDULE 5.13

Subsidiaries and Other Equity Investments; Loan Parties

Part (a)

1. Bojangles’, Inc. owns 100% of Bojangles’ Restaurants, Inc., BJ Restaurant
Development, LLC and BJ Georgia, LLC.

2. Bojangles’ Restaurants, Inc. owns 99% of Bojangles’ International, LLC.

3. BJ Restaurant Development, LLC owns 1% of Bojangles’ International, LLC.

Part (b)

None.

Part (c)

 

Loan Party

   Jurisdiction of
Incorporation    Address of
Principal Place of
Business    Tax ID
Number

Bojangles’, Inc.

   Delaware    9432 Southern
Pine Blvd.,
Charlotte, NC
28273    45-2988924

Bojangles’ Restaurants, Inc.

   Delaware       95-4283932

Bojangles’ International, LLC

   Delaware       56-2075196

BJ Restaurant Development, LLC

   North Carolina       04-3658554

BJ Georgia, LLC

   Georgia       26-1193857



--------------------------------------------------------------------------------

SCHEDULE 6.12

Guarantors

 

  •   Bojangles’ International, LLC

 

  •   BJ Restaurant Development, LLC

 

  •   BJ Georgia, LLC